DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/28/2021. Claims 1-7 are pending.

Priority
	Applicant’s claim for priority for continuation of U.S. Application No. 16/510,304 filed 7/12/2019, which claims priority to U.S. Application No. 14/497,635 filed 9/26/2014, which claims priority to Provisional Application No. 61/882,774 filed 9/26/2013, and foreign priority to Application No. KR10-2014-0129604 filed 9/26/2013 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10396822 and 11063610 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Jeong et al. (20070011570) discloses a transmitter, structured LDPC encoder encodes input information into a structured LDPC code, group-interleaver interleaves the structured LDPC codeword group by group, signal mapping unit performs signal mapping on the output of the interleaving unit, IFFT unit transmits the OFDM symbols via a plurality of transmission antennas, group S/P converter receives group-interleaved data from the group interleaver, and interleaving unit interleaves the output of the group S/P converter.
Jeong et al. (20090063929) an interleaving in which x4 and x6 are lower-decoding performance bits and x0 and x2 are higher-decoding performance bits, columns b0 and b1 include higher-decoding performance bits x0 and x2 and columns b2 and b3 include lower-decoding performance bits x4 and x6, where bits x0 and x1 are in column b0, and bits x4 and x6 are in columns b2 and b3.

However, with respect to independent claim 1, and similarly claim 5, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “an interleaver configured to write bits of bit groups in a plurality of columns, and read the written bits from the plurality of columns;”, “wherein a codeword is split into the bit groups, wherein the codeword is generated by encoding input bits based on a low density parity check (LDPC) code, a code length of the LDPC code being 16200 bits, wherein each of the plurality of columns comprises a first part and a second part, wherein a first bit group of the bit groups is interleaved in the first part and a second bit group of the bit groups is interleaved in the second part, and wherein bits of the first bit group are written only in a single column and bits of the second bit group are divided and written in at least two columns”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-7 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111